                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

PETE D. SALAZAR,

       Plaintiff,

vs.                                                          Civ. No. 19-517 KG/LF

PENNYMAC MORTGAGE
INVESTMENT TRUST HOLDINGS I,
LLC; PENNYMAC LOAN SERVICES, LLC;
PENNYMAC CORP.; WEINSTEIN & RILEY, P.S.,
AND DOES 1 THROUGH 50, INCLUSIVE,

       Defendants.

                                   ORDER TO SHOW CAUSE

       This matter comes before the Court sua sponte. Federal Rule of Civil Procedure 4(m)

provides in part:

       If a defendant is not served within 90 days after the complaint is filed, the court-on
       motion or on its own after notice to the plaintiff-must dismiss the action without
       prejudice against that defendant or order that service be made within a specified time. But
       if the plaintiff shows good cause for the failure, the court must extend the time for service
       for an appropriate period.

Pro se Plaintiff filed this action on May 16, 2019, but Plaintiff has made no attempt to serve

Defendants Does 1 through 50, inclusive. See (Doc. 1-2). To avoid dismissal without prejudice

of this action against Defendants Does 1 through 50, inclusive, Plaintiff must, on or before

September 12, 2019, either effect service on those Defendants or show good cause why he

cannot effect service within that time.

       Furthermore, to avoid dismissal without prejudice of this action against Defendants Does

1 through 50, inclusive, Plaintiff must, on or before September 12, 2019, show why the Court
should not dismiss the Complaint against Defendants Does 1 through 50, inclusive, for failure to

state a claim upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6).

       IT IS SO ORDERED.




                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                2
